Roan, J.
Grier was charged by an accusation in the city court of Blakely with the offense of a misdemeanor. Upon the original call of the case he was not in court, and the judge ordered a forfeiture of his bond; whereupon the sheriff called the principal and the surety, and called upon the surety to produce the body of the defendant, or the bond would be forfeited. No rule nisi or scire facias was issued. Thereafter on the same day, and shortly after the call of the case, the defendant came into court and the presiding judge again called the case; whereupon the defendant made the following demand: “And now comes the defendant in the above-stated case, at the first call of the above case, when he was present in court, and makes this his demand to be indicted by the grand jury, in and for the county of Early, at the next'April' term of Early superior court, before he be placed on trial for the offense charged in the accusation filed in the above-stated case. This February 23, 1914. Fed Grier, by his attorneys Bambo & Wright.” The judge refused the demand, and forced the defendant to trial without his having been indicted by the grand jury for the offense charged in the accusation, and the trial resulted in a verdict of guilty. He excepts and assigns as error the refusal of his demand and the action'of the court in forcing him to trial without indictment, and says that the verdict and judgment were not and could not be a legal termination of the case.
The only legal right the defendant had to demand indictment by the grand jury as a condition precedent to trial is that provided for in section 2 of the act amending the act which created the city court of Blakely (Acts 1911, p. 229), which section is in this language : “If any defendant upon' the original call of his case shall demand indictment by grand jury, the court shall bind him over in a reasonable but sufficient bond, to be assessed by the judge of the city court, conditioned that he will personally be and appear to *560answer to any true bill, indictment or presentment that may be returned by the grand jury against him in the matter, and the city court shall await the action of the grand jury in the matter; but if the defendant fails to give bond within five dajrs, and remains in jail, the city court may proceed to try the case notwithstanding the demand for indictment. If the grand jury returns a true bill for a misdemeanor in the matter, the judge of the superior court shall transfer the same to the city court for trial.” This defendant appears to have been upon bail, and there is no contention that his case was called prematurely or out of its order when called the. first time, and no reason appears why he was not present to make his demand for indictment if he so wished. When he did make demand for indictment it was not upon the first or original call, but upon the second call of his case. According to the plain letter of the statute, the right to demand an indictment could only be asserted upon the first and original call.
The action of the court in refusing his demand, made upon the second call of his case, was not erroneous; and, no error other than this being complained of, the judgment is affirmed.

Judgment affirmed.